 1 14DECISIONSOF NATIONAL LABOR RELATIONS BOARDsuch approval.'Ithas alsoheld thatitwill not interfere withthe exercise of this power unless the Regional Director actedin an arbitraryor capricious manner.2 In view ofthe facts andcircumstances outlinedabove, particularlythe invalidation ofthe original election because ofthe Employer'smisconduct andthe intervening substantial expansionof the unit, we find thatthe Regional Director did not actarbitrarily or capriciouslyinwithdrawinghis approvalof the consent agreement and inrefusing to hold a second election based on the originaleligibilitydate.For the same reasons, wefind that it will besteffectuate the policiesof the Actto order an election with acurrent votingeligibility date provided below and thus makeavailablethe franchiseto all thepresent employees concernedin the selection of a bargaining representative.3Accordingly,we deny the Employer's requestthat the September 8, 1953,eligibilitydate prescribed in the consent agreement for theoriginal election be adopted."[Text of Directionof Election omitted frompublication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.'Section 102.54 of Board Rules and Regulations;Knox Corporation,104 NLRB 789.2 The Welch Grape Juice Company, 96 NLRB 214; McMullen Leavens Company, 83 NLRB948, 955.3United Aircraft Corporation,103 NLRB 878.4Had the Regional Director not withdrawn his approval of the consent agreement,he wouldnot have been precluded from holding a new election thereunder with a current eligibilitydate.Merrimac Hat Corporation,85 NLRB 329,332;McMullen Leavens Company,supr..SOUTHDOWN SUGARS, INC.andUNITEDPACKINGHOUSEWORKERS OF AMERICA, AFFILIATED WITH THE CIO,Petitioner.Case No.15-RC-981.March 30, 1954SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn November 17, 1953, pursuant to a Decision and Directionof Election issued by the Board on August 27, 1953,' an electionby secret ballot was conducted under the direction and super-vision of the Regional Directorfor the FifteenthRegion amongthe employees of the Employer in the unit found appropriate bythe Board.Upon the conclusion of the election,the parties werefurnished a tally of ballots, which showed that of 396 valid votescast, 186 were for and 182 were against the Petitioner and 28were challenged.There were 2 void ballots.The challenges weresufficient in number to affect the results of the election. On'Not reported in printed volumes of Board Decisions and Orders.108 NLRB No. 17. SOUTHDOWN SUGARS,INC.115November 23,1953, the Employer filed timely objections toconduct which it alleged interfered with the election.After aninvestigation the Regional Director,on February 10, 1954,issued and duly served upon the parties his report on objectionsand challenged ballots, finding the objections to be without meritand recommending that they be overruled,that the challenges to26 ballots be sustained,and that it was unnecessary to make arecommendation as to the remaining 2 challenges as they wereinsufficient in number to affect the results of the election. Inview of these findings and recommendations, the Regional Direc-tor recommended that the Petitioner be certified as the exclu-sive representative of the employees in the appropriate unit.The Employer timely filed exceptions to the Regional Director'sreport on objections.In its objections,the Employer alleged that its employees'freedom of choice in the election was impaired because of vio-lence and threats of violence which occurred before the electionin connection with a strike involving agricultural sugar-canefield workers,which lasted from October 15 to November 9, inwhich the Petitioner and refinery employees in the appropriateunit participated sympathetically.The Regional Director foundthat there was only one incident of violence during the strike,and that the Petitioner was in no way responsible for such con-duct.He also found that the last threat of violence--made toemployees for working during the strike--occurred on October26, 1953. Finding that neither the strike violence nor the threatof violence to nonstrikers could be attributed to the Petitionerand that they were, in any event, too remote in time to affect afree choice in the election,the Regional Director recommendedthat the objections be overruled.The Employer excepts generally.We agree with the Em-ployer's contention that it is immaterial whether the violenceand threats of violence can be attributed to the Petitioner. 2 Theissue before the Board is whether the election was conductedunder such circumstances and under such conditions as wereconducive to the sort of free and untrammeled choice of repre-sentatives contemplated by the Act.Here, all the conduct, whichthe Regional Director found possibly occurred,related directlyto the strike which began on October 12, 1953, and endedNovember 9,1953, almost 2 weeks before the election. OnOctober 15,when the Petitioner and certain of the refineryworkers struck in sympathy, the Employer obtained a temporaryrestraining order enjoining the Petitioner,which consentedthereto, and all members from inducing,encouraging, or co-ercing other employees of the Employer to refuse to work forthe Employer at its factory.The Employer consented to the dis-missal of this restraining order on October 30. Under these2Diamond State PoultryCo., 107 NLRB3 (which the Regional Director distinguished in hisreport on the ground of the character and timing of the alleged interfering conduct herein). 1 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances we believe thatthe alleged conduct, which relateddirectly to the strike rather than to the election, was too remoteto have probable effect upon the election.3 We therefore findthat the alleged conduct did not create such a general atmos-phere of confusion or fear as to render impossible or improb-able the rational, uncoerced selection of a bargaining represent-ative.As we find that the Employer's exceptions to the RegionalDirector's report do not raise substantial or material issuesrespecting the conduct of the election,4 we shall overrule theobjections.As it appears from the tally of ballots that the Petitionerhas secured a majority of the valid votes cast in the election,we shall certify the Petitioner as the bargaining representa-tive of the employees in the appropriate unit.[TheBoardcertifiedUnitedPackinghouseWorkers ofAmerica, affiliatedwith the CIO,as the designated collective-bargaining representative of the employees of the Employerin the unit found appropriate in the Decision and Direction ofElection herein.]Member Beeson took no part inthe consideration of the aboveSupplemental Decision and Certification Representatives.3Cf. Bloomingdale Brothers, Inc., 87 NLRB 1326, and cases cited in footnotes 9 and 10.4Accordingly, we deny the Employer's motion for oralargument and alternative request forremand for further hearing on the strike conduct.MANGEL'S OF LITTLE ROCK, INC.andRETAIL CLERKS'INTERNATIONAL ASSOCIATION, LOCAL UNION NO. 1583,AFL, Case No. 32-RC-570. March 30, 1954SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction :if Election issued by theBoard herein on December 15, 1952,1 an election by secretballot was conducted on January 10, 1953, under the supervisionof the Regional Director for the Fifteenth Region, among theemployees in the unit found appropriate by the Board. Followingthe election a tally of ballots was furnished the parties. Thetally shows that of approximately 19 eligible voters, 7 votedfor the Petitioner, 6 voted against the Petitioner, and 4 votedunder challenge.On January 15, 1953, the Employer filed objections to conductaffecting the results of the election. The Regional Directorinvestigated the objections and the challenged ballots, as the'Not reported in printed volumes of Board Decisions and Orders.108 NLRB No. 27.